Colt, J.
It is declared by St. 1871, c. 83, that “no railroad corporation shall unnecessarily or unreasonably use or occupy a highway; nor in any case with cars or engines for more than five minutes at one time,” and a penalty is provided for each violation of the act. See also St. 1871, c. 316.
The defendant is indicted under the last clause of this statute, and asks the court to rule that there can be no conviction, if it is shown that the obstruction complained of was accidental, and could not have been avoided or removed by the exercise of reasonable care. The court is also asked to rule in substance that if the defendant employed suitable agents, and gave them proper instructions to prevent the alleged illegal occupation of the highway, it would not be liable criminally for the faults of such agents and servants, without notice of the obstruction, otherwise than through these servants. These instructions to the jury were properly refused by the court below. The obstruction complained of is made a nuisance by the statute, and is punished, as such. The prohibition is absolute; it applies expressly to all cases where the occupation or use of a highway exceeds five minutes at any one time, whether that occupation be reasonable or unreasonable, necessary or unnecessary. Knowledge or guilty intent is not an essential element in the commission of the offence, and need not be proved. And although corporations cannot be indicted for offences which derive their criminality from evil intention, they are not exempt criminally in cases of this description from the consequences of the unlawful acts or omissions of their agents and servants within the scope of their employment. The acts for which the defendant is indicted were committed or permitted by •its servants in the regular course of their employment, and without a wilful departure from it on their part. It is immaterial that the corporation, or rather the superior officers of the corporation, had no knowledge of these acts, and had exercised great care and diligence to prevent them. The. defendant is liable notwithstanding. Commonwealth v. Emmons, 98 Mass. 6. Com*419monwealth v. Farren, 9 Allen, 489. Commonwealth v. New Bedford Bridge, 2 Gray, 339, 345. 1 Bennett & Heard Lead. Crim, Cas. (2d ed.) 151. 3 Greenl. Ev. § 9 a.

Exceptions overruled.